[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 11-12042         ELEVENTH CIRCUIT
                                                        MAY 11, 2012
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                  D. C. Docket No. 2:10-cv-00173-LGW-JEG


JAMES HENRY GRESHAM,
                                                             Petitioner-Appellant,

     versus

WARDEN TRUSTEE ANTHONY HAYNES,
ATTORNEY GENERAL OF THE UNITED STATES,

                                                          Respondents-Appellees.

              _________________________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
              _________________________________________

                                (May 11, 2012)

Before EDMONDSON, MARTIN, and ANDERSON, Circuit Judges.


PER CURIAM:

     James H. Gresham, a federal prisoner, appeals the district court’s dismissal
of his pro se 28 U.S.C. § 2241 habeas corpus petition.1 No reversible error has

been shown; we affirm.

       Gresham was convicted of drug trafficking offenses in 1993 and was

sentenced to 360 months’ imprisonment.2 We affirmed his conviction on direct

appeal. In 1998, Gresham filed a motion to vacate his sentence pursuant to 28

U.S.C. § 2255; and that motion was denied as time-barred. Gresham has since

filed several other post-conviction motions, including at least two applications for

leave to file a second or successive section 2255 motion, all of which have been

denied.

       In the instant section 2241 petition -- filed in 2010 -- Gresham raised these

three claims: (1) his sentence enhancement for obstruction of justice violated the

United States Constitution’s Due Process and Bill of Attainder Clauses; (2) his

sentence enhancement for possessing a firearm in relation to a drug trafficking

offense violated the Double Jeopardy Clause; and (3) his sentence was based on an

improper post-trial drug quantity calculation. The district court determined that




       1
        Gresham does not need a certificate of appealability to proceed in this appeal. See
Sawyer v. Holder, 326 F.3d 1363, 1364 n.3 (11th Cir. 2003) (concluding that a federal prisoner
proceeding under section 2241 does not need a certificate of appealability to appeal).
       2
        Gresham’s sentence was later reduced to 336 months’ imprisonment, pursuant to 18
U.S.C. § 3582(c)(2).

                                               2
Gresham did not meet the requirements of section 2255’s savings clause and

dismissed his habeas petition.

      The availability of habeas relief under section 2241 is a question of law that

we review de novo. Sawyer, 326 F.3d at 1365 n.4. As a general rule, collateral

attacks on the validity of a federal sentence must be brought under section 2255.

Id. at 1365. But the savings clause of section 2255 allows a prisoner to file a

section 2241 habeas petition if an otherwise available remedy under section 2255

“is inadequate or ineffective to test the legality of his detention.” 28 U.S.C. §

2255(e). The burden is on the movant to present evidence affirmatively showing

the inadequacy or ineffectiveness of the section 2255 remedy. McGhee v.

Hanberry, 604 F.2d 9, 10 (5th Cir. 1979).

      In Wofford v. Scott, 177 F.3d 1236 (11th Cir. 1999), we explained that

section 2255 remedies may be considered inadequate -- and, thus, the savings

clause applies -- when (1) the petitioner’s claim is based on a retroactively

applicable Supreme Court decision; (2) the holding of that decision established

that the prisoner was convicted of a “nonexistent offense”; and (3) “circuit law

squarely foreclosed such a claim at the time it otherwise should have been raised

in the petitioner’s trial, appeal, or first [section] 2255 motion.” Id. at 1244. The

savings clause only applies if the prisoner has satisfied all three elements. See id.

                                          3
       In this case, Gresham has not satisfied the first element of the Wofford

analysis because his claim is not based on a retroactively applicable Supreme

Court decision.3 Gresham concedes that his petition was not based on such a

Supreme Court case. And to the extent that Gresham’s petition can be construed

as relying on the Supreme Court’s decisions in Apprendi v. New Jersey, 120 S. Ct.
2348 (2000), Blakely v. Washington, 124 S. Ct. 2531 (2004), or United States v.

Booker, 125 S. Ct. 738 (2005), we have concluded that these cases do not apply

retroactively on collateral review. See Varela v. United States, 400 F.3d 864, 867-

68 (11th Cir. 2005) (addressing Blakely and Booker); McCoy v. United States,

266 F.3d 1245, 1258 (11th Cir. 2001) (addressing Apprendi).

       We also reject Gresham’s contention that he should be permitted to proceed

under section 2241 because he is barred from pursuing his claims in a second or

successive section 2255 motion. See Wofford, 177 F.3d at 1245 (concluding that

the restrictions on filing second or successive section 2255 motions, standing

alone, do not render section 2255 “inadequate or ineffective” within the meaning

of the savings clause).




       3
        Because Gresham fails to satisfy the first of Wofford’s three requirements, we need not
address the other two requirements.

                                               4
      Because Gresham’s section 2241 petition did not satisfy the requirements of

section 2255’s savings clause, the district court properly dismissed the petition.

      AFFIRMED.




                                          5